STONE, J.
The indictment in this case charges, and the proof shows, that the act of buying and selling, for *544which, the defendant was pnt on trial, was done in the city of Mobile. The trial and conviction toot place in July, 1884, after December 8th, 1863, when the repealing act, hereinafter considered, became a law. As the act of December 8th, 1863, contains no clause, which saves from its operation indictments then pending, it becomes a question, whether the latter act works a repeal, within the limits of the city of Mobile, of the act under which the indictment was preferred.
The indictment was framed under the 5th section of the act “to prevent extortion,” approved December 9th, 1862, which declares “that, during the present war between the Confederate States and the United States, it shall not be lawful for any person to purchase and sell, or purchase for the purpose of selling or hoarding, in the same market or neighborhood where purchased, any article or thing whatever, used, or consumed, or suitable to be used or consumed, as food,” &c. — Pamph. Acts, 1862,19-20. At the same session, an act was passed “to regulate the sale and exportation of com,” approved December 8th, 1862, which placed restrictions upon the sale of com; and among other things, provided, that no persons, other than producers and millers, should sell corn, without first procuring a license therefor. This act contains many other restrictions upon the sale of corn, but embraces no article of provisions other than corn. — Pamph. Acts, 1862, 44.
The act approved December 8th, 1863, “to repeal in part the act to regulate the sale and exportation of corn,” declares “that, from and after the passage of this act, corn, and all other articles of provisions, may be transported to the city of Mobile, by railroad or otherwise, and sold, free from all restrictions whatever.” — Pamph. Acts, 1863, p. 101.
It is manifest that the section of the act above copied, is more comprehensive than its caption. While the latter (the caption) only gives notice that it is an act “to repeal in part the act to regulate the sale and exportation of corn,” the section copied makes provision, not onlv for the sale of corn, but for the transportation• as well as the sale of corn, and all other articles of provisions. The act, then, cannot be limited in its operation to the sale and exportation of *545corn. It evidently allows the transportation, to the city of Mobile, of other articles of provisions, as well as corn; and allows the sale there, not only of “corn,” but of “all other articles of provisions,” and this, “free from allre-trictions whatever.” The intention, then, was to remove, as to the articles named, not only the restrictions imposed by the act mentioned in the caption, but all restrictions whatever. These are comprehensive words, and, within the area of their operation, they repeal all restrictions imposed by any and all previous legislation. The act “to prevent extortion” had imposed restrictions on the sale of many articles of provisions; and so far as they were covered by the repealing statute, they were thenceforth removed.
A construction which would limit the right to sell in Mobile corn and other articles of provisions, to first sales, made by those on whose account they were transported, would be too strict and narrow. To justify such construction, we must interpolate or imply, between the words may be transported to the city of Mobile, and the word sold, the words, and, being so transported, may be once. We know no rule of construction which would justify this. The true intention of the legislature was, to grant the unrestricted right, both to transport, and to sell. A correct reading of the clause, supplying the ellipsis, would be, “corn, and all other articles of provisions, may be transported to the city of Mobile, by railroad or otherwise, and [may be] sold free from all restrictions whatever.” 3h other words, all restrictions on the transportation to, and sale in Mobile, of corn and other articles of provisions, were removed.
We hold, therefore, that the provisions of the act under which the defendant was convicted, so far as they operated within the limits of the city of Mobile, were repealed before the defendant was tried, and that he was improperly convicted.
The judgment of the city court is reversed, and the cause remanded.